                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                      March 13, 2020
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION

ANA J. PENA,                                                              §
                                                                          §
VS.                                                                       § CIVIL ACTION NO. 7:19-CV-00005
                                                                          §
ANDREW SAUL,                                                              §
Commissioner of the Social Security                                       §
Administration                                                            §


                   ORDER ADOPTING REPORT AND RECOMMENDATION
           Before the Court is Plaintiff Ana J. Pena’s appeal of the Commissioner’s determination
that she is not entitled to receive Disability Insurance Benefits or Supplemental Security Income.
The appeal was referred to the Magistrate Court for a Report and Recommendation.                                                                 On
December 26, 2019, the Magistrate Court issued the Report and Recommendation,
recommending that Plaintiff’s request to amend her complaint be GRANTED, that Plaintiff’s
motion for summary judgment be DENIED, that the Commissioner’s motion for summary
judgment be GRANTED, that the Commissioner’s decision be AFFIRMED, and that this case
be DISMISSED. Plaintiff has filed timely objections to the Magistrate Court’s Report and
Recommendation.
           Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of
those portions of the report to which objections have been made. As to those portions to which
no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the
Court has reviewed the report for clear error.1
           Having thus reviewed the record in this case, the parties’ filings, and the applicable law,
the Court adopts the Report and Recommendation in its entirety. Accordingly, Plaintiff’s request
to amend her complaint is GRANTED; thus, the constitutional challenge to the ALJ is
considered. Nonetheless, Plaintiff’s motion for summary judgment is DENIED, the



1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ” Douglas v. United States
Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superseded by statute on
other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th Cir.
April 2, 2012).


1/2
Commissioner’s motion for summary judgment is GRANTED, the Commissioner’s decision is
AFFIRMED, and this case is DISMISSED.
      IT IS SO ORDERED.
      DONE at McAllen, Texas, this 13th day of March, 2020.


                                            ___________________________________
                                            Micaela Alvarez
                                            United States District Judge




2/2
